Title: To George Washington from David Frederic Oehler, 1 February 1791
From: Oehler, David Frederic
To: Washington, George



Most gracious Lord
Crimmitschau near Leipsig in Saxonyd 1 februar 1791.

Forgive My lord, that a Stranger takes so much a Lyberty, as to trouble such a great men as You are with a Letter. But as you are the Præsident in the Magistrate of the United Provinces, I lay a Case with all humbly Submission for Your Excellen⟨z⟩e and call for Right! Two Merchand Partners Mr Leek & Melbek at Phyladelphia own me a Debt of R.,dollar, 2483 in franz Louidor a 5 R.dollar, for Wolln Etoffs, with wich I indrustit them in the Year 1783, & 1784. acConts ⟨illegible⟩ I lay in closd by. for all, I dit write a great many Letters to Lek & Melbek, but very seldom the dit me give any answer, and it praesent the are as I belive resolvd, to pay me nothing it all, and begin to act as Cheats, because the belive, the great distantz betwen our Countrys make it for me impossible to get my Property from them.
Great Sir, You are Known amongst us, not only as a great General, but in some tim, as a very Just and honest men; by einquiring, in my Case, the will be found truth, I humbly begg to You

for Your gracieux Assistenz, I am certain that a little motion from Your Excellen⟨z⟩ in my behalf, wil save my Property.
I am a German of the Province of Saxony, and cares on a Manufacture of Woolln Cloths, flanells and Etoffs. Our General the Count ⟨Solms⟩, by Whom I had Three Years ago, the plaisure as I paid hem a Visitt, to see Your Portraid, the General enjois by hes great Age a very good health; he Knows me as a honest men and as a men of reputation.
Pray let me hear that You forg⟨i⟩ve my Lyberty, and something comfortables in my Case. I pray You my humbly Respect, and remain with all Submission Your Excellency most Obedient faithfull humble Servant

David Frederic Oehler
Conseiller des finances, de ⟨illegible⟩ le Electeur de Sax

